— Appeal from a judgment of the Supreme Court at Special Term, entered April 22, 1980 in Washington County, which dismissed a writ of habeas corpus, after a hearing. Since it appeared on the return that a direct appeal of the judgment challenged by petitioner was pending, and since it further appeared that he would not be released from custody even if the matter were entertained and resulted in a disposition in his favor, Special Term properly denied the petition (People ex rel. Ellis v LeFevre, 70 AD2d 967; see, also, People v McChesney, 81 AD2d 927). Judgment affirmed, without costs. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.